DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the skirt member receiving the lid member…to provide a gap between the lid member and the skirt member at a width approximating a height dimension of the plurality of apertures” (claim 15; emphasis added).
In particular, Applicant’s Specification does not provide written description support for the gap having a width approximating a height dimension of the plurality of apertures. While a term of approximation may be considered definite, the term must be considered in the context of its use in the Specification and claims. See MPEP 2173.05(b). Applicant has preliminarily pointed to MPEP 2173.05(b), paragraph [0038] of the Specification, and the figures for alleged support for the newly presented limitation. See PTO-413 mailed concurrently herewith; Rem. 7. Here, the Specification is silent as to the claimed limitation. As to the figures, Applicant’s Specification does not disclose that the drawings are to scale and are silent as to the dimensions of the plurality of apertures and the claimed gap; accordingly, Applicant’s reliance on the figures to provide written description support for the new limitation is misplaced. See MPEP 2125.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 newly recites, inter alia, “the skirt member receiving the lid member…to provide a gap between the lid member and the skirt member at a width approximating a height dimension of the plurality of apertures.” Such limitation lacks written description support in Applicant’s Specification and claims as originally filed. Notably, the Specification is silent as to the claimed limitation. See MPEP 2173.05(b). Paragraph [0038] of the Specification, relied upon in part by Applicant to provide written description support, is silent as to a width of the gap and whether it approximates a height dimension of the apertures. See Spec. at paragraph [0038]. As to what is illustrated in the figures, Applicant’s Specification does not disclose that the drawings are to scale and are silent as to the dimensions of the plurality of apertures and the claimed gap; accordingly, the figures similarly fail to provide written description support for the new limitation. See MPEP 2125.
Claims 16-20 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 newly recites, inter alia, “the skirt member receiving the lid member…to provide a gap between the lid member and the skirt member at a width approximating a height dimension of the plurality of apertures,” rendering the claim indefinite because “approximating” has not been defined in the Specification in a manner that would have made clear to an ordinarily skilled artisan at the time of Applicant’s invention the metes and bounds of the term. As indicated above in the new matter objection and 112(a) rejection of the claim, Applicant’s Specification does not provide written description support for the term.
Claims 16-20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshaus, U.S. Patent No. 2,298,398, in view of Valle, U.S. Patent No. 7,530,330 B1, Murto et al., U.S. Patent No. 3,811,412 (hereinafter Murto), and Cargill, U.S. Patent Application Publication No. 2019/0274277 A1.
Re Claim 15, as best understood (see 112(a)/(b) rejections and new matter objection, supra), Marshaus teaches a feeding system for bees, the system comprising a liquid feeder portion (12, 17; see figures 1 and 3 and page 1, column 1, line 47 to page 1, column 2, line 2 (hereinafter of the form “1:1:47-1:2:2”)) and a pollen feeder portion (11, 29, 16; see figures 1 and 3, 1:1:45-53, and 1:2:18-21; note that “pollen feeder portion” amounts to an intended use or functional recitation of the feeder portion being for or capable of holding pollen, and does not positively require pollen placed into the feeder portion; furthermore, the feeder portion of Marshaus is capable of holding pollen), a liquid feeder comprising a container (13) for storing liquid (see figures 1 and 3, 1:1:47-1:2:2, and 1:2:36-52) and a pollen feeder comprising a container (28, 11, 29, 16) for storing pollen (see figures 1 and 3 and 1:2:18-21; note that “for storing pollen” does not positively require pollen, and the container of Marshaus could be used for storing pollen), the liquid fluid container being in fluid communication with a dispensing tray (17; see figures 1 and 3 and 1:1:53-1:2:2), the pollen feeder container comprising a container assembly (11, 29, 16 form a container assembly; see figures 1 and 3) being adapted for connection to the liquid feeder container (see id.), the container assembly comprising a storage container (28) and a lid member (29; see figures 1 and 3 and 1:2:18-21), the storage container having an outwardly extending flange member (outer circumferential portions of 16 forming outer portions of the V-trough; see figure 3), the lid member being removable from the storage container (see id.), the lid member having a slanted upper surface configuration to divert water from a top of the lid member (compare figures 1 and 3, with Applicant’s figures 7 and 8), the storage container defining a wall having a gap (see figures 1 and 3) to permit access by bees into the storage container (functional language that Marshaus is capable of—bees’ access is permitted into the storage container in the structure of Marshaus).
Marshaus does not expressly teach the storage container defining a wall having a plurality of apertures in a side of the wall to permit the access by bees into the storage container; nor does Marshaus expressly teach the storage container having an outwardly extending skirt member, the skirt member receiving the lid member as claimed.
Valle, similarly directed to a feeding system for bees, the system comprising a liquid feeder portion (400; see figures 1 and 3 and 5:8-13) and a pollen feeder portion (200; see figures 1 and 3, 4:25-33, and 6:38-50; Valle teaches feeder portion 200, which could be filled with pollen), the pollen feeder container comprising a container assembly (210, 220, 216) being adapted for connection (via 310) to the liquid feeder container (see figures 1 and 3 and 6:38-43), the container assembly comprising a storage container (210) and a lid member (216), the lid member being removable from the storage container (see 4:44-48 and 6:50-52), the lid member having a slanted upper surface configuration to divert water form a top of the lid member (see figures 1 and 3 and 4:39-44), the storage container defining a wall (see figures 1 and 3) having a plurality of apertures (214) in a side of the wall (see id. and 4:25-30) to permit access by bees into the storage container. See id., noting that bees would be able to access the storage container.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the storage container of Marshaus to define a wall having a plurality of apertures in its side to permit access by bees into the storage container, as taught by Valle, in order to provide more precise metering of feed into the food tray (see Valle at 4:28-30), so as to prevent waste of food or excess dispensing of food in a manner that would attract pests to the feeding system.
Additionally, Murto, similarly directed to a feeding system for animals, teaches that it is known in the art to have a solid food feeder (20) comprising a container assembly comprising a storage container (36; see figures 2 and 3 and 4:21-24) and a lid member (44; see id.), the storage container having an outwardly extending flange member (62, 64; see figures 2 and 3), the lid member having a slanted upper surface configuration to divert water from a top of the lid member (see id., noting that Murto 44 would function as claimed), the storage container permitting access by bees into the storage container (functional language that Murto 36 would meet), the flange member receiving the lid member (64 receives 58, which forms a part of the lid; see figures 2 and 3 and 5:24-44) in a position to overhang the storage container and to provide a gap between the lid member and the flange member. See figures 2 and 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the outwardly extending flange member of Marshaus as modified by Valle to receive the lid member in a position to provide a gap between the lid member and the flange member, as taught by Murto, in order to more securely fasten the components of the feeding system together and prevent loss of feed by the animals. See Murto at 1:51-55 and 4:62-66. Combining the teachings of Marshaus, Valle, and Murto results in the outwardly extending flange member receiving the lid member in a position to overhang the apertures (see Marshaus at figure 3; Valle at figure 3; Murto at figure 3) and to provide a gap between the lid member and the skirt member at a width approximating a height dimension of the plurality of apertures. See id.; see also 112(a)/(b) rejections, supra.
Although Marshaus as modified by Valle and Murto does not expressly teach the outwardly extending flange member being a skirt member, Cargill, similarly directed to a feeding system for bees, teaches that it is known in the art to have a feeder comprising a storage container (54; see figure 7 and paragraphs [0023] and [0025]) and a lid member (66; see id. and figure 4), wherein the storage container has an outwardly extending skirt member (64). See figures 3 and 4 and paragraph [0024].
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the flange member of Marshaus as modified by Valle and Murto to be a skirt member, as taught by Cargill, in order to shape the feeding system as desired for aesthetic purposes or to additionally use the feeder for providing feed and water to insects or other animals attracted to plant or flower simulants. See Cargill at paragraph [0024].
Re Claim 19, Marshaus as modified by Valle, Murto, and Cargill teaches that the 
skirt member (Cargill 64) and lid member (Cargill 66) are configured in a shape of a flower face. See Cargill at figures 3 and 4 and paragraph [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Marshaus, Valle, Murto, and Cargill  to have the skirt and lid members be configured in a shape of a flower face, as taught by Cargill, in order to shape the feeding system as desired for aesthetic purposes or to additionally use the feeder for providing feed and water to insects or other animals attracted to plant or flower simulants. See Cargill at paragraph [0024].
Re Claim 20, Marshaus as modified by Valle, Murto, and Cargill teaches that the feeding system further comprises a support stand (Marshaus 5, 6, see Marshaus at figure 1 and 1:39-42) for supporting the feeding system at an elevated level above a support surface. See id.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshaus, Valle, Murto, and Cargill as applied to claim 15 above, and further in view of Larsen, U.S. Patent No. 10,617,100 B1.
Re Claim 16, Marshaus as modified by Valle, Murto, and Cargill teaches that the liquid feeder and pollen feeder are oriented in vertical relationship with each other (see Marshaus at figures 1 and 3; Valle at figures 1 and 3), with an aperture (Marshaus 18) near a first end of the liquid feeder for dispensing liquid into the dispensing tray (see Marshaus at figure 3 and 1:1:53-1:2:2), the pollen feeder container being adapted for connection to a second end of the liquid feeder. See Marshaus at figure 3.
Marshaus as modified by Valle, Murto, and Cargill does not expressly teach a spout member at the first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray.
Larsen, similarly directed to a feeding system for bees, the system comprising a liquid feeder portion (see figure 1 and Abstract), the liquid feeder comprising a container (46) for storing liquid (see 2:37-41) in fluid communication with a dispensing tray (12; see figures 1 and 3 and 2:49-57), wherein the liquid feeder is oriented in a vertical relationship (see figures 1 and 3), teaches that it is known in the art to have a spout member (see figures 2 and 3) at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray. See id. and 2:49-54.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the liquid feeder of Marshaus as modified by Valle, Murto, and Cargill to have a spout member at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray, as taught by Larsen, in order to reuse a conventional and widely available coke or water bottle container as the liquid feeder container, or shape the liquid feeder and spout member such that less liquid is dispensed at a time.
Re Claim 17, Marshaus as modified by Valle, Murto, and Cargill teaches that the dispensing tray defines a channel for receiving the dispensed liquid (see Marshaus at figure 3), but does not expressly teach that the dispensing tray defines a plurality of channels.
Larsen again teaches that the dispensing tray (12; see figures 1 and 3 and 2:49-57) defines a plurality of channels (54; see figures 2 and 6) for receiving the dispensed liquid. See id. and 2:42-48.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the dispensing tray of Marshaus as modified by Valle, Murto, and Cargill to have a plurality of channels for receiving the dispensed liquid, as taught by Larsen, so as to allow chicks to drink from the liquid feeder without drowning. See, e.g., Miller, U.S. Patent No. 1,801,932, at figures 1 and 4 and 1:76-83.
Re Claim 18, Marshaus as modified by Valle, Murto, Cargill, and Larsen teaches that the channels are arrayed concentrically within the dispensing tray. See Larsen at figure 6.
Claims 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blohm, U.S. Patent Application Publication No. 2016/0309680 A1 (cited on PTO-892 mailed 1/18/2022), in view of Murto and Cargill.
Re Claim 15, as best understood (see 112(a)/(b) rejections and new matter objection, supra), Blohm teaches a feeding system for bees, the system comprising a liquid feeder portion (24, 18; or 14, 16; see figure 1 and paragraph [0020]) and a pollen feeder portion (6, 10; see figures 1 and 2 and paragraph [0020]; note that “pollen feeder portion” amounts to an intended use or functional recitation of the feeder portion being for or capable of holding pollen, and does not positively require pollen placed into the feeder portion; furthermore, the feeder portion of Blohm is capable of holding pollen), a liquid feeder comprising a container (24; or 14 forms a container) for storing liquid (see id.) and a pollen feeder comprising a container (6) for storing pollen (see id.; note that “for storing pollen” does not positively require pollen, and the container of Blohm could be used for storing pollen), the liquid fluid container being in fluid communication with a dispensing tray (18; or 16; see id.), the pollen feeder container comprising a container assembly (6, 8, 10 form a container assembly; see figure 2) being adapted for connection to the liquid feeder container (via 28; see figures 1 and 2 and paragraph [0022]), the container assembly comprising a storage container (6, 8) and a lid member (10; see figures 1 and 2 and paragraph [0020]), the lid member being removable from the storage container (see paragraphs [0022]-[0023]), the lid member having a slanted upper surface configuration to divert water from a top of the lid member (compare figures 1 and 2, with Applicant’s figures 7 and 8), the storage container defining a wall (8) having a plurality of apertures (see figure 2 and paragraph [0020]) in a side of the wall (see id.) to permit access by bees into the storage container (functional language that Blohm is capable of—bees’ access is permitted into the storage container in the structure of Blohm, which allows access by birds, i.e. larger animals than bees; see paragraph [0020]), the storage container receiving the lid member in a position to overhang the apertures (see figure 2) and to provide a gap between the lid member and the storage container at a width approximating a height dimension of the plurality of apertures. See id.; see also 112(a)/(b) rejections, supra.
Blohm does not expressly teach the storage container having an outwardly extending skirt member, the skirt member receiving the lid member as claimed.
Murto, similarly directed to a feeding system for animals, teaches that it is known in the art to have a solid food feeder (20) comprising a container assembly comprising a storage container (36; see figures 2 and 3 and 4:21-24) and a lid member (44; see id.), the storage container having an outwardly extending flange member (62, 64; see figures 2 and 3), the lid member having a slanted upper surface configuration to divert water from a top of the lid member (see id., noting that Murto 44 would function as claimed), the storage container permitting access by bees into the storage container (functional language that Murto 36 would meet), the flange member receiving the lid member (64 receives 58, which forms a part of the lid; see figures 2 and 3 and 5:24-44) in a position to overhang the storage container and to provide a gap between the lid member and the flange member. See figures 2 and 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the storage container of Blohm to have an outwardly extending flange member, the outwardly extending flange member receiving the lid member in a position to provide a gap between the lid member and the flange member, as taught by Murto, in order to provide a flange for preventing loss of feed by the animals and to more securely fasten the components of the feeding system together. See Murto at 1:51-55 and 4:49-66.
Although Blohm as modified Murto does not expressly teach the outwardly extending flange member being a skirt member, Cargill, similarly directed to a feeding system for bees, teaches that it is known in the art to have a feeder comprising a storage container (54; see figure 7 and paragraphs [0023] and [0025]) and a lid member (66; see id. and figure 4), wherein the storage container has an outwardly extending skirt member (64). See figures 3 and 4 and paragraph [0024].
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the flange member of Blohm as modified by Murto to be a skirt member, as taught by Cargill, in order to provide additional flower-simulating features for further enhancing the attractiveness of the feeder to wildlife. See Blohm at figure 1 and paragraph [0020]; Cargill at paragraph [0024].
Re Claim 19, Blohm as modified by Murto and Cargill teaches that the 
skirt member (Cargill 64) and lid member (Blohm 10; Cargill 66) are configured in a shape of a flower face. See Blohm at figure 1; Cargill at figures 3 and 4 and paragraph [0024].
Re Claim 20, Blohm as modified by Murto and Cargill teaches that the feeding system further comprises a support stand (Blohm 28, 2; see Blohm at figures 1 and 2 and paragraphs [0020] and [0022]-[0023]) for supporting the feeding system at an elevated level above a support surface (Blohm 4). See id.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blohm, Murto, and Cargill as applied to claim 15 above, and further in view of Larsen.
Re Claim 16, Blohm as modified by Murto and Cargill teaches that the liquid feeder and pollen feeder are oriented in vertical relationship with each other (see Blohm at figure 1), with an aperture (Blohm 24; see id. and Blohm at paragraph [0020]) near a first end of the liquid feeder for dispensing liquid downwardly into the dispensing tray (see Blohm at figure 1 and paragraph [0020]), the pollen feeder container being adapted for connection to a second end of the liquid feeder. See Blohm at figure 1 and paragraphs [0021]-[0023], describing a customizable feeder having the various sections being stackable in any order; note also that Blohm 28 and/or 30, if included between the liquid feeder and pollen feeder, could be construed to be a component of either the liquid feeder or the pollen feeder, such that the pollen feeder container is “adapted for connection” to a second end of the liquid feeder.
Blohm as modified by Murto and Cargill does not expressly teach a spout member at the first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray.
Larsen, similarly directed to a feeding system for bees, the system comprising a liquid feeder portion (see figure 1 and Abstract), the liquid feeder comprising a container (46) for storing liquid (see 2:37-41) in fluid communication with a dispensing tray (12; see figures 1 and 3 and 2:49-57), wherein the liquid feeder is oriented in a vertical relationship (see figures 1 and 3), teaches that it is known in the art to have a spout member (see figures 2 and 3) at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray. See id. and 2:49-54.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the liquid feeder of Blohm as modified by Murto and Cargill to have a spout member at a first end of the liquid feeder being oriented downwardly for dispensing liquid into the dispensing tray, as taught by Larsen, in order to reuse a conventional and widely available coke or water bottle container as the liquid feeder container; or shape the liquid feeder and spout member such that less liquid is dispensed at a time, so as to modify the liquid feeder to be used for bees. See also Blohm at paragraph [0022], contemplating the system being used for bees.
Re Claim 17, Blohm as modified by Murto and Cargill does not expressly teach the claimed features of the dispensing tray.
Larsen again teaches that the dispensing tray (12; see figures 1 and 3 and 2:49-57) defines a plurality of channels (54; see figures 2 and 6) for receiving the dispensed liquid. See id. and 2:42-48.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the dispensing tray of Blohm as modified by Murto and Cargill to have a plurality of channels for receiving the dispensed liquid, as taught by Larsen, so as to allow bees to drink from the liquid feeder without drowning. See Larsen at 2:42-48.
Re Claim 18, Blohm as modified by Murto, Cargill, and Larsen teaches that the channels are arrayed concentrically within the dispensing tray. See Larsen at figure 6.
Response to Arguments
Applicant’s arguments, filed 4/14/2022, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. as unpatentable over the combined teachings of Marshaus and Valle have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshaus, Valle, Murto, and Cargill. In view of the amendments, an additional rejection has been presented in view of Blohm, Murto, and Cargill.
Applicant argues that Marshaus and Valle both “provide a substantial area within a peripheral tray for the birds to access the feed to eat,” rather than restricting access to feed for the purpose of feeding bees. Rem. 7-8.
Applicant’s arguments are unpersuasive at least because they are not commensurate with the scope of claim 15. In particular, Applicant’s arguments related to limiting access or restricting access to feed, are not recited in the claims. Furthermore, Applicant’s contentions related to a feeding device for poultry versus a feeding device for bees, are not persuasive in view of the lack of distinguishing structural elements in the claims that would preclude a prior art poultry feeder from being used for bees, or would require a prior art feeder specifically for bees, rather than other animals. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642